Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/THE BOSTON COMPANY LARGE CAP CORE FUND On November 18, 2010, Dreyfus/The Boston Company Large Cap Core Fund, a series of Dreyfus Investment Funds (the “Fund”), purchased $3,630 of LPL Investment Holdings Common Stock - CUSIP # 50213H100 (the “Common Stock”). The Common Stock was purchased from Goldman Sachs & Co., a member of the underwriting syndicate offering the Common Stock, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Goldman Sachs & Co. received a commission of $0.225 per share. No other member received any economic benefit. The following is a list of the syndicate’s primary members: BNY Mellon Capital Markets, LLC BofA Merrill Lynch Citi Goldman, Sachs & Co. J.P. Morgan Keefe, Bruyette & Woods Lazard Capital Markets Macquarie Capital Morgan Stanley Sandler O’Neill + Partners, L.P. Sanford C. Bernstein UBS Investment Bank William Blair & Company Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on February 15-16, 2011. PRE-PURCHASE APPROVAL FORM- PURCHASE OF SECURITIES UNDERWRITTEN BY AN AFFILIATE Used for compliance with Rule 10f-3 and/or Rule 23B 64. Account/Fund Name: Dreyfus/The Boston Company Large Cap Core Fund 65. Anticipated Purchase Date: 11/18/10 66. Total Net Assets of Account/Fund :$ $32,037,612.17 67. Type and Description of Security to be Purchased: LPL Investment Holdings (LPLA) 68. Credit Rating of Security (Rating/Rating Agency): n/a 69. Name of Underwriting Syndicate Dealer Effecting Transaction: Goldman Sachs 70. Name of Affiliated Underwriter in Underwriting Syndicate: BNY Mellon Capital Markets 71. Issue Size: 72. CUSIP: 50213H100 66. Amount Purchased by Account/Fund: 67. Percentage of Principal Amount of Offering Purchased by Account/Fund: _.000773% 68. Amount Purchased as a Percentage of Account/Fund Assets: .01% 69 . Purchase Price of Securities (if at par, so state): $ 30 70 . Commission/Spread Received by Principal Underwriters: $0.225 per share 71. Yield (as applicable): n/a 72. Average Yield of Security Purchased by Non-affiliated Entities on Date of Purchase n/a 73. The Affiliated Purchase Should be Reported to the BOD of which Entities: Bank of New York Mellon, N.A . _ ; Other (Describe ) Dreyfus Mutual Fund Purchases Only: 43. Was Price paid for all block purchases the same for all participants? (Must be Yes): Yes 44. Was Security Purchased on Offer Date? (Must be Yes): Yes 45. Was Issuer in continuous operation for at least 3 years? (Must be Yes): Yes 46. Was the Offering Part of firm commitment by Underwriter? (Must be Yes): Yes 47. Did affiliated Underwriter benefit directly from the Purchase? (Must be No): No 48. Was the Commission or Spread paid reasonable as compared to Transactions with non-affiliated Parties? (Must be Yes):Yes REPRESENTATIONS (Check box to make specific affirmation of all points listed below OR Trade Can Not Be Made) x This transaction complies with all applicable provisions of the Policy For Fiduciary Account Purchases Of Securities Underwritten By An Affiliate ? v This purchase will not be designated as a “group sale” or otherwise allocated to the affiliated underwriter’s account and the purchase of these securities will not benefit a direct or indirect affiliate entity of Mellon. v The decision to enter into this transaction is based solely on the best interests of the account/fund and not upon the interests of any Mellon affiliate or any other party, including, without limitation, another party to the transaction. v The securities will be purchased prior to the end of the first day on which any sales are made, at a price that will not be more than the price paid by each other purchaser of the securities in that offering or any concurrent offering of the securities. If the securities are offered for subscription upon exercise of rights, the securities will be purchased on or before the fourth day preceding the day on which the rights offering terminated. v The underwriting Affiliate indicates that its share of equity securities does not exceed 5% of the entire offering . v The adviser has determined that the securities purchased are in accordance with Rule 10f-3 policies and procedures in which the applicable fund is permitted to invest in its prospectus. Rule 10f-3 permits only a 25% of purchase issue of a fixed income asset portfolio. v Note: If transaction pertains to an account governed by ERISA, Exhibit E, ERISA checklist per DOL PTE 75-1 must be completed and submitted as required. Please check box x if Exhibit E is required—if so, please complete and submit. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/THE BOSTON COMPANY LARGE CAP CORE FUND On November 18, 2010, Dreyfus/The Boston Company Large Cap Core Fund, a series of Dreyfus Investment Funds (the “Fund”), purchased $45,375 of General Motors Company Common Stock- CUSIP # 37045V100 (the “Common Stock”). The Common Stock was purchased from J.P. Morgan, a member of the underwriting syndicate offering the Common Stock, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. J.P. Morgan received a commission of $0.1485 per share. No other member received any economic benefit. The following is a list of the syndicate’s primary members: Barclays Capital BNY Mellon Capital Markets, LLC BofA Merrill Lynch Bradesco BBI CIBC CICC Citi Commerzbank Credit Suisse Deutsche Bank Securities Goldman, Sachs & Co. ICBC International Itaú BBA J.P. Morgan Loop Capital Markets Lloyds TSB Corporate Markets Morgan Stanley RBC Capital Markets Soleil Securities Corporation The Williams Capital Group, L.P. Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on February 15-16, 2011. PRE-PURCHASE APPROVAL FORM- PURCHASE OF SECURITIES UNDERWRITTEN BY AN AFFILIATE Used for compliance with Rule 10f-3 and/or Rule 23B 1. Account/Fund Name: Dreyfus/The Boston Company Large Cap Core Fund 2. Anticipated Purchase Date: 11/18/10 3. Total Net Assets of Account/Fund :$ 32,037,612.17 4. Type and Description of Security to be Purchased: General Motors (GM) 5. Credit Rating of Security (Rating/Rating Agency): n/a 6. Name of Underwriting Syndicate Dealer Effecting Transaction: JP Morgan 7. Name of Affiliated Underwriter in Underwriting Syndicate: BNY Mellon Capital Markets 8. Issue Size: 9. CUSIP: 37045V100 10. Amount Purchased by Account/Fund: 45,375_ 11. Percentage of Principal Amount of Offering Purchased by Account/Fund: .000288% 12. Amount Purchased as a Percentage of Account/Fund Assets: .14% 13 . Purchase Price of Securities (if at par, so state): $ 33 14 . Commission/Spread Received by Principal Underwriters: $0.1485 per share 15. Yield (as applicable): n/a 16. Average Yield of Security Purchased by Non-affiliated Entities on Date of Purchase n/a 17. The Affiliated Purchase Should be Reported to the BOD of which Entities: Bank of New York Mellon, N.A . ; Other (Describe ) Dreyfus Mutual Fund Purchases Only: 1. Was Price paid for all block purchases the same for all participants? (Must be Yes): Yes 2. Was Security Purchased on Offer Date? (Must be Yes): Yes 3. Was Issuer in continuous operation for at least 3 years? (Must be Yes): Yes 4. Was the Offering Part of firm commitment by Underwriter? (Must be Yes): Yes 5. Did affiliated Underwriter benefit directly from the Purchase? (Must be No): No 6. Was the Commission or Spread paid reasonable as compared to Transactions with non-affiliated Parties? (Must be Yes):Yes REPRESENTATIONS (Check box to make specific affirmation of all points listed below OR Trade Can Not Be Made) x This transaction complies with all applicable provisions of the Policy For Fiduciary Account Purchases Of Securities Underwritten By An Affiliate ? v This purchase will not be designated as a “group sale” or otherwise allocated to the affiliated underwriter’s account and the purchase of these securities will not benefit a direct or indirect affiliate entity of Mellon. v The decision to enter into this transaction is based solely on the best interests of the account/fund and not upon the interests of any Mellon affiliate or any other party, including, without limitation, another party to the transaction. v The securities will be purchased prior to the end of the first day on which any sales are made, at a price that will not be more than the price paid by each other purchaser of the securities in that offering or any concurrent offering of the securities. If the securities are offered for subscription upon exercise of rights, the securities will be purchased on or before the fourth day preceding the day on which the rights offering terminated. v The underwriting Affiliate indicates that its share of equity securities does not exceed 5% of the entire offering . v The adviser has determined that the securities purchased are in accordance with Rule 10f-3 policies and procedures in which the applicable fund is permitted to invest in its prospectus. Rule 10f-3 permits only a 25% of purchase issue of a fixed income asset portfolio. v Note: If transaction pertains to an account governed by ERISA, Exhibit E, ERISA checklist per DOL PTE 75-1 must be completed and submitted as required. Please check box x if Exhibit E is required—if so, please complete and submit. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/ THE BOSTON COMPANY SMALL/MID CAP GROWTH FUND On November 18, 2010, Dreyfus/The Boston Company Small/Mid Cap Growth Fund, a series of Dreyfus Investment Funds (the “Fund”), purchased $48,480 of LPL Investment Holdings Common Stock - CUSIP # 50213H100 (the “Common Stock”). The Common Stock was purchased from Goldman Sachs & Co., a member of the underwriting syndicate offering the Common Stock, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Goldman Sachs & Co. received a commission of $0.225 per share. No other member received any economic benefit. The following is a list of the syndicate’s primary members: BNY Mellon Capital Markets, LLC BofA Merrill Lynch Citi Goldman, Sachs & Co. J.P. Morgan Keefe, Bruyette & Woods Lazard Capital Markets Macquarie Capital Morgan Stanley Sandler O’Neill + Partners, L.P. Sanford C. Bernstein UBS Investment Bank William Blair & Company Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on February 15-16, 2011. PRE-PURCHASE APPROVAL FORM- PURCHASE OF SECURITIES UNDERWRITTEN BY AN AFFILIATE Used for compliance with Rule 10f-3 and/or Rule 23B 73. Account/Fund Name: Dreyfus/ The Boston Company Small/Mid Cap Growth Fund 74. Anticipated Purchase Date: 11/18/10 75. Total Net Assets of Account/Fund :$ 425,210,377.33 76. Type and Description of Security to be Purchased: LPL Investment Holdings (LPLA) 77. Credit Rating of Security (Rating/Rating Agency): n/a 78. Name of Underwriting Syndicate Dealer Effecting Transaction: Goldman Sachs 79. Name of Affiliated Underwriter in Underwriting Syndicate: BNY Mellon Capital Markets 80. Issue Size: 81. CUSIP: 50213H100 74. Amount Purchased by Account/Fund: 75. Percentage of Principal Amount of Offering Purchased by Account/Fund: _.010321% 76. Amount Purchased as a Percentage of Account/Fund Assets: .01% 77 . Purchase Price of Securities (if at par, so state): $ 30 78 . Commission/Spread Received by Principal Underwriters: $0.225 per share 79. Yield (as applicable): n/a 80. Average Yield of Security Purchased by Non-affiliated Entities on Date of Purchase n/a 81. The Affiliated Purchase Should be Reported to the BOD of which Entities: Bank of New York Mellon, N.A . _ ; Other (Describe ) Dreyfus Mutual Fund Purchases Only: 49. Was Price paid for all block purchases the same for all participants? (Must be Yes): Yes 50. Was Security Purchased on Offer Date? (Must be Yes): Yes 51. Was Issuer in continuous operation for at least 3 years? (Must be Yes): Yes 52. Was the Offering Part of firm commitment by Underwriter? (Must be Yes): Yes 53. Did affiliated Underwriter benefit directly from the Purchase? (Must be No): No 54. Was the Commission or Spread paid reasonable as compared to Transactions with non-affiliated Parties? (Must be Yes):Yes REPRESENTATIONS (Check box to make specific affirmation of all points listed below OR Trade Can Not Be Made) x This transaction complies with all applicable provisions of the Policy For Fiduciary Account Purchases Of Securities Underwritten By An Affiliate ? v This purchase will not be designated as a “group sale” or otherwise allocated to the affiliated underwriter’s account and the purchase of these securities will not benefit a direct or indirect affiliate entity of Mellon. v The decision to enter into this transaction is based solely on the best interests of the account/fund and not upon the interests of any Mellon affiliate or any other party, including, without limitation, another party to the transaction. v The securities will be purchased prior to the end of the first day on which any sales are made, at a price that will not be more than the price paid by each other purchaser of the securities in that offering or any concurrent offering of the securities. If the securities are offered for subscription upon exercise of rights, the securities will be purchased on or before the fourth day preceding the day on which the rights offering terminated. v The underwriting Affiliate indicates that its share of equity securities does not exceed 5% of the entire offering . v The adviser has determined that the securities purchased are in accordance with Rule 10f-3 policies and procedures in which the applicable fund is permitted to invest in its prospectus. Rule 10f-3 permits only a 25% of purchase issue of a fixed income asset portfolio. v Note: If transaction pertains to an account governed by ERISA, Exhibit E, ERISA checklist per DOL PTE 75-1 must be completed and submitted as required. Please check box x if Exhibit E is required—if so, please complete and submit. LOB Asset Management Unit (Print) The Boston Company Asset Management, LLC
